OPINION OF THE COURT
MORROW, Chief Justice.
Ativalu and other members of the Mana Family of Masefau filed their petition seeking removal of Mana Ailua from the title Mana.
We believe from the evidence that the case of the petitioners has been proved and that Mana Ailua should be removed from the title Mana.
The Mana Family should select a new matai. It may be Ailua or Ativalu or any other member of the Mana Family.
*519Section 6.0108 of the American Samoa Code provides that “Upon the removal of a matai under the procedure set forth in this section, another matai shall be selected by the family concerned in the usual manner.”
ORDER
It is hereby ORDERED that the Registrar of Titles shall remove from the Register of Matai Titles the name of Ailua as the holder of the matai title Mana attached to the village of Masef au.
Costs in the sum of $12.00 are hereby assessed against Ailua, the same to be paid within 30 days.